DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 and species 1 (indicated as corresponding to claims 1 – 4 and 6- 9) in the reply filed on 4/6/21 is acknowledged.

Response to Arguments/Amendments
Applicant’s arguments filed 4/6/21 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “a fuel distributor passage” is unclear. Specifically, claim 2 (which depends from claim 1) recites that the fuel injection device further comprises a fuel distributor. This would seem to imply that claim 1 does not already require a fuel distributor. However, if the limitation “a fuel distributor passage” (in claim 1) does not already require a fuel distributor, then it is unclear what the words “fuel distributor” in the limitation “a fuel distributor passage” do require.
In re claim 2:
Regarding the limitation, “the fuel injection device further comprises a fuel distributor”, see above (In re claim 1).
 The limitation, “characterized in that the fuel injection device further comprises … at least one injection valve” is unclear. Specifically, claim 1 (from which claim 2 depends) already recited “at least one injection valve”. Accordingly, it is unclear what this limitation is meant to add.
The limitation, “fuel chamber” is unclear. As best understood, this refers to the same feature as the fuel distributor passage (from claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kimura (JP H08 338339 A).
In re claim 1, Kimura discloses a fuel injection device (figs 1, 2) comprising 
an interface member (6), 
a fuel distributor passage (passage within 5), 
at least one injection valve (11), 
a sensor (13), 
a controller (8), and 
a heating unit (14), 
wherein
the interface member
is provided on the fuel distributor passage (fig 1) and 
is connected to a fuel tank (1) to control fuel fed into the fuel distributor passage,
the sensor is configured to sense a temperature of fuel within the fuel distributor passage [0007, 0014],
the at least one injection valve is connected to the fuel distributor passage (via 10), and 
the fuel is distributed into the at least one injection valve via the fuel distributor passage (fig. 1),
the heating unit heats the fuel in the fuel distributor passage (fig 2), 
the heating unit comprises a connector (17), and 
the heating unit is connected to an energy storage apparatus via the connector ([0014]: “battery”),
the controller is electrically connected to the sensor [0014] and the heating unit [0014],
the controller is configured to receive the temperature of the fuel detected by the sensor [0007, 0014], and
the controller is configured to activate the heating unit when the temperature of the fuel detected by the sensor is in a predefined temperature range ([0007, 0014]: whatever temperature results in actuation of the heater corresponds to the recited temperature range).
In re claim 2, Kimura discloses
a fuel distributor (5) and at least one injection valve (11), 
wherein 
the fuel distributor comprises a base body (5) provided with the fuel distributor passage, and 
the fuel distributor passage comprises a fuel chamber therein (an area inside 5, possibly the same or overlapping with the fuel distributor passage),
the fuel being distributed to the at least one injection valve via the fuel chamber (fig 1).
In re claim 3, Kimura discloses
a first block element (5) provided with the fuel distributor passage and 
a second block element (this may refer to anything at all other than component 5 that is connected to the at least one injection valve (e.g. the engine body)),
wherein the at least one injection valve is connected to the second block element (apparent) and the first block element (via 10).
Additionally, see below (Claim Rejections – 35 USC 103: In re claim 3).
In re claim 4, Kimura discloses
the heating unit is provided in the fuel distributor passage (fig 2),
the connector is provided at an end of the fuel distributor passage (fig 2), 
the heating unit is an electric heating rod (apparent),
the heating unit extends from the connector towards the interface member within the fuel distributor passage to extend past a fluid connection from the fuel distributor passage to the at least one injection valve (fig 2), and 
the heating unit is connected to the controller via the connector (fig 2: wire connected to right side of coupling by 17).
In re claim 6, Kimura discloses wherein the controller is configured to:
detect a working state of an internal combustion engine (inherent; essentially any engine operating parameter detected by the controller may correspond to a “working state”), and
activate the heating unit when* the internal combustion engine is in one of 
an energized stage, 
a start stage, and 
an idle speed stage 
while the temperature of the fuel is in the predefined temperature range.
(Kimura discloses that the heater is activated while the temperature of the fuel is in the predefined temperature range [0007]. it is apparent that this would be performed in any of an energized, start, and idle state, appropriate. It should additionally be noted that Kimura includes a discussion establishing at least one context of the disclosure as being that of improving startability [0004 – 0005]).
*Regarding the limitation, “when the internal combustion engine is…”, it should be noted that this does not require that the heating unit be activated responsive to detection of one of the listed conditions, only that it be activated when the condition is prevailing.
Additionally, see below (Claim Rejections – 35 USC 103: In re claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Cipressi et al. (US 6,505,612).
In re claim 6, Kimura has been discussed above (Claim Rejections – 35 USC 102: In re claim 6).
Kimura includes a discussion establishing at least one context of the disclosure as being that of improving startability [0004 – 0005].
Accordingly, it would have at least been obvious to try to one of ordinary skill in the art to provide wherein this condition (i.e. a start stage) is explicitly considered in a decision to activate the heating unit, and the heating is responsive to this stage being detected.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Cipressi et al. (US 6,505,612).
In re claim 3, Kimura has been discussed above (Claim Rejections – 35 USC 102: In re claim 3).
Cipressi discloses an analogous fuel injection device (figs 1, 2) wherein at least one fuel injection valve (20) is connected to a first (12) and second (22) block element.
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the system of Kimura by providing a two block fuel injector assembly such that the at least one fuel .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Bullmer et al. (US 2015/0122217).
In re claim 7, Bullmer discloses a similar fuel heating device wherein fuel heating is performed as a function of detected engine speed at least for optimal fuel evaporation [0039].
Accordingly, it would have been obvious to provide in the system of Kimura wherein the controller is configured to:
detect the rotational speed of the internal combustion engine, and
activate the heating unit when the rotational speed of the internal combustion engine is in a predefined speed range while the temperature of the fuel is in the predefined temperature range.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Lepsch et al. (WO 2009/009848 A1).
In re claim 8, Lepsch discloses a similar fuel heating device (abstract) wherein fuel heating is prevented when a condition of an empty fuel line is detected (which could be caused by a fuel path connection failure (e.g. a failure of the connection between a fuel injection device and a fuel tank)) (pg 7, ln 17 – 22).
Accordingly, it would have been obvious (at least for safety reasons) to provide in the system of Kimura wherein the controller is configured to:
detect a failure of the connection between the fuel injection device and the fuel tank before the sensor detects the temperature of the fuel, and
not activate the heating unit when the failure of the connection between the fuel injection device and the fuel tank is detected.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Nogi et al. (US RE41,860).
In re claim 9, Nogi discloses a fuel heating device for an engine (abstract) wherein fuel heating is performed as a function of available battery charge (col 9, ln 22 – 32), a known safety condition.
Accordingly, it would have been obvious to provide in the system of Kimura wherein the controller is configured to operate the heating unit using the energy storage apparatus after the controller determines that:
the temperature of the fuel is in the predefined temperature range; and
the energy storage apparatus complies with a safety requirement.

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747